Exhibit 10.1

EXECUTION VERSION

 

 

 

NOTES COLLATERAL AGREEMENT

dated as of

August 22, 2016,

among

BUILDERS FIRSTSOURCE, INC.,

THE OTHER GRANTORS PARTY HERETO,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Notes Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  ARTICLE I      DEFINITIONS      SECTION 1.01.   Defined Terms      1     
SECTION 1.02.   Other Defined Terms      2      ARTICLE II      PLEDGE OF
SECURITIES      SECTION 2.01.   Pledge      6      SECTION 2.02.   Delivery of
the Pledged Collateral      6      SECTION 2.03.   Representations, Warranties
and Covenants      7      SECTION 2.04.   Registration in Nominee Name;
Denominations      8      SECTION 2.05.   Voting Rights; Dividends and Interest
     9      SECTION 2.06.   Article 8 Opt-In      11      ARTICLE III     
SECURITY INTERESTS IN PERSONAL PROPERTY      SECTION 3.01.   Security Interest
     11      SECTION 3.02.   Representations and Warranties      13      SECTION
3.03.   Covenants      15      SECTION 3.04.   Other Actions      16     
SECTION 3.05.   Covenants Regarding Patent, Trademark and Copyright Collateral
     17      ARTICLE IV      REMEDIES      SECTION 4.01.   Remedies upon Default
     18      SECTION 4.02.   Application of Proceeds      20      SECTION 4.03.
  Securities Act      20      SECTION 4.04.   Grant of License to Use
Intellectual Property      21      ARTICLE V      MISCELLANEOUS      SECTION
5.01.   Notices      22      SECTION 5.02.   Waivers; Amendment      22     
SECTION 5.03.   Notes Collateral Agent’s Fees and Expenses; Indemnification     
22      SECTION 5.04.   Successors and Assigns      22      SECTION 5.05.  
Survival of Agreement      22   

 

-ii-



--------------------------------------------------------------------------------

  SECTION 5.06.   Counterparts; Effectiveness; Several Agreement      23     
SECTION 5.07.   Severability      23      SECTION 5.08.   [Reserved]      23   
  SECTION 5.09.   Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent      23      SECTION 5.10.   WAIVER OF
JURY TRIAL      24      SECTION 5.11.   Headings      24      SECTION 5.12.  
Security Interest Absolute      24      SECTION 5.13.   Termination or Release
     25      SECTION 5.14.   Additional Subsidiaries      25      SECTION 5.15.
  Notes Collateral Agent Appointed Attorney-in-Fact      25      SECTION 5.16.  
Pari Passu Intercreditor Agreement and ABL/Bond Intercreditor Agreement Governs
     26      SECTION 5.17.   Delivery of Collateral      26      SECTION 5.18.  
No Liability      27   

 

Schedules    Schedule I    Grantors Schedule II    Pledged Equity Interests;
Pledged Debt Securities Schedule III    Intellectual Property Schedule IV   
Commercial Tort Claims Exhibits    Exhibit I    Form of Grantor Supplement
Exhibit II    Form of Copyright Security Agreement Exhibit III    Form of Patent
Security Agreement Exhibit IV    Form of Trademark Security Agreement

 

-iii-



--------------------------------------------------------------------------------

NOTES COLLATERAL AGREEMENT

NOTES COLLATERAL AGREEMENT dated as of August 22, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) among
BUILDERS FIRSTSOURCE, INC., a Delaware corporation (the “Issuer”), the other
GRANTORS from time to time party hereto and WILMINGTON TRUST, NATIONAL
ASSOCIATION, a national banking association, as Notes Collateral Agent (in such
capacity, together with its successors and assigns, the “Notes Collateral
Agent”).

PRELIMINARY STATEMENTS

WHEREAS, Reference is made to the Indenture dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Indenture”),
among the Issuer, the Guarantors party thereto from time to time (the
“Guarantors”) and Wilmington Trust, National Association, as trustee (the
“Trustee”) and the Notes Collateral Agent. Pursuant to the Indenture, the Issuer
has agreed to issue $750,000,000 in aggregate principal amount of 5.625% Senior
Secured Notes due 2024 (together with any Additional Notes, the “Notes”), and
the Issuer and the Guarantors have agreed to enter into this Agreement for the
benefit of the Notes Collateral Agent and the Trustee and for the equal and
ratable benefit of the holders of the Notes.

WHEREAS, the Issuer is willing to secure its obligations under the Indenture,
the Notes and the Collateral Documents by granting Liens on substantially all of
its assets to the Notes Collateral Agent, for the benefit of the Noteholder
Secured Parties, as provided herein and in the other Collateral Documents;

WHEREAS, the Issuer is willing to cause each of its Subsidiaries that execute
the Indenture to (i) guarantee the foregoing obligations of the Issuer and
(ii) secure such guarantee thereof by granting Liens on substantially all of the
assets of such Subsidiary Grantors to the Notes Collateral Agent, for the
benefit of the Noteholder Secured Parties, as provided herein and the other
Collateral Documents;

WHEREAS, it is a condition precedent to the issuance of the Notes that (i) the
foregoing obligations of the Issuer be secured and guaranteed as described above
and (ii) each guarantee thereof be secured by Liens on substantially all of the
assets of the Grantors as provided herein and in the other Collateral Documents;
and

WHEREAS, upon any foreclosure or other enforcement of the Collateral Documents,
certain net proceeds of, or other collections on, the relevant Collateral are,
subject to the terms of the Intercreditor Agreements, to be applied as provided
therein;

ACCORDINGLY, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Indenture; provided that
each term defined



--------------------------------------------------------------------------------

in the New York UCC and not defined in this Agreement or the Indenture shall
have the meaning specified in the New York UCC. The term “instrument” shall have
the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.4 of the Indenture also
apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Credit Agreement” means the Amended and Restated ABL Credit Agreement dated
as of July 31, 2015 among the Issuer, the Subsidiaries of the Issuer party
thereto, SunTrust Bank, as administrative and collateral agent, and the lenders
party thereto from time to time, as amended, modified, supplemented,
substituted, replaced, restated or refinanced, in whole or in part, from time to
time (whether with the original administrative agent and lenders or other agents
and lenders or otherwise and whether provided under the original ABL Credit
Agreement or another credit agreement, indenture, instrument, other document or
otherwise, unless such credit agreement, indenture, instrument or document
expressly provides that it is not an ABL Credit Agreement).

“ABL Representative” means initially, SunTrust Bank, in its capacity as
administrative agent and collateral agent under the ABL Credit Agreement and the
other ABL Loan Documents and any other administrative agent, collateral agent or
representative of the holders of ABL Obligations appointed as a representative
for purposes related to the administration of the Collateral Documents pursuant
to the ABL Credit Agreement, in such capacity as provided in the ABL Credit
Agreement.

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account, Chattel Paper or General
Intangible.

“After-acquired Debt” has the meaning set forth in the definition of Pledged
Collateral.

“After-acquired Shares” has the meaning set forth in the definition of Pledged
Collateral.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Copyright Security Agreement” means the Copyright Security Agreement
substantially in the form of Exhibit II hereto.

“Copyrights” shall mean, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to the following: (a) all copyrights, rights
and interests in copyrights,

 

-2-



--------------------------------------------------------------------------------

works protectable by copyright, copyright registrations, and copyright
applications; (b) all renewals of any of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due and/or payable under any
of the foregoing, including, without limitation, damages or payments for past or
future infringements for any of the foregoing; (d) the right to sue for past,
present, and future infringements of any of the foregoing; and (e) all rights
corresponding to any of the foregoing throughout the world.

“Discharge of Senior Secured Debt Obligations” has the meaning assigned to such
term in the ABL/Bond Intercreditor Agreement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“Excluded CFC” means any Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

“Excluded Equity Interests” shall mean (a) any of the outstanding voting Equity
Interests or other voting ownership interests of any Excluded CFC or FSHCO in
excess of 65% of all the Equity Interests or other voting ownership interests of
such Excluded CFC or FSHCO designated as having voting power, (b) any equity or
other voting ownership interests in any Subsidiary that is not a first tier
Subsidiary of the Issuer or a Guarantor, (c) any Equity Interests to the extent
the pledge thereof would be prohibited or limited by any applicable law, rule or
regulation existing on the date hereof or on the date such Equity Interests are
acquired by the Issuer or a Guarantor or on the date the issuer of such Equity
Interests is created, (d) the Equity Interests of a Subsidiary (other than a
Wholly-Owned Subsidiary) the pledge of which would violate a contractual
obligation to the owners of the other Equity Interests of such Subsidiary (other
than any such owners that are the Issuer or Affiliates of the Issuer) that is
binding on or relating to such Equity Interests and (e) the Equity Interests of
any Unrestricted Subsidiaries.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

“FSHCO” means any Subsidiary that is not a Foreign Subsidiary that owns no
material assets other than the capital stock of one or more Subsidiaries that
are Excluded CFCs.

“Grantor Supplement” means an instrument substantially in the form of Exhibit I
hereto, or any other form reasonably satisfactory to the Notes Collateral Agent.

“Grantors” means (a) the Issuer, (b) each other Subsidiary identified on
Schedule I hereto and (c) each Subsidiary that becomes a party to this Agreement
as a Grantor on or after the Issue Date.

“Indebtedness” has the meaning assigned to such term in the Indenture.

“Intellectual Property” shall mean, with respect to any Grantor, all
intellectual and similar property of every kind and nature now owned or
hereafter acquired by such Grantor, including Patents, Copyrights, Trademarks
and all related documentation and registrations and all additions, improvements
or accessions to any of the foregoing.

 

-3-



--------------------------------------------------------------------------------

“Inventory” shall have the meaning set forth in Article 9 of the UCC and shall
include, without limitation, (a) all goods intended for sale or lease or for
display or demonstration, (b) all work in process, and (c) all raw materials and
other materials and supplies of every nature and description used or which might
be used in connection with the manufacture, packing, shipping, advertising,
selling, leasing or furnishing of goods or services or otherwise used or
consumed in the conduct of business.

“Issuer” has the meaning assigned to such term in the preamble to this
Agreement.

“Licenses” shall mean, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all written licensing agreements or
similar arrangements in and to its owned (1) Patents, (2) Copyrights, or
(3) Trademarks, (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future breaches thereof, and
(c) all rights to sue for past, present, and future breaches thereof.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien,
hypothecation or charge of any kind (including any conditional sale or other
title retention agreement or lease in the nature thereof); provided, that in no
event shall an operating lease to be deemed to constitute a Lien.

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, financial condition, or results of operations of the Issuer and its
Subsidiaries, taken as a whole, that would reasonably be expected to have a
materially adverse effect on (a) the ability of the Issuer and the Guarantors,
taken as a whole, to perform their payment obligations under the Note Documents
or (b) the material rights and remedies of the Holders, the Trustee or the Notes
Collateral Agent under any Note Document.

“Material Subsidiary” has the meaning given to such term in the Term Loan Credit
Agreement as in effect on the date hereof.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Note Document” means the Indenture, the Notes and the Collateral Documents.

“Notes Collateral Agent” has the meaning assigned to such term in the preamble
to this Agreement.

“Patents” shall mean, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

 

-4-



--------------------------------------------------------------------------------

“Patent Security Agreement” means the Patent Security Agreement substantially in
the form of Exhibit III hereto.

“Pledged Collateral” shall mean collectively, (a) all of the Equity Interests of
Restricted Subsidiaries that are Material Subsidiaries (other than Excluded
Equity Interests) held by the Grantors, including such Equity Interests
described in Schedule 6 in the Perfection Certificate issued by the entities
named therein and all other Equity Interests of Restricted Subsidiaries that are
Material Subsidiaries (other than Excluded Equity Interests) acquired after the
date hereof (the “After-acquired Shares”) (the “Pledged Equity Securities”) and
(b) each promissory note, Tangible Chattel Paper and Instrument evidencing
Indebtedness in excess of $1,000,000 (individually) owed to any Grantor (other
than such promissory notes, Tangible Chattel Paper and Instruments that are
Excluded Assets) described in Schedule 7 in the Perfection Certificate and
issued by the entities named therein and all other Indebtedness in excess of
$1,000,000 (individually) owed to any Grantor hereafter (the “After-acquired
Debt”) (the “Pledged Debt Securities”).

“Pledged Debt Securities” has the meaning assigned to such term in clause (b) of
the definition of Pledged Collateral.

“Pledged Equity Interests” has the meaning assigned to such term in clause
(a) of the definition of Pledged Collateral.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
securities (to the extent certificated) now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.

“Receivables” shall mean the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money that are
General Intangibles or that are otherwise included as Collateral.

“Secured Obligations” means any principal, premium, interest, penalties, fees,
indemnifications, damages and other liabilities (including any interest, fees
and other amount which, but for the filing of a petition in bankruptcy with
respect to any Grantor, would have accrued on any Secured Obligation, whether or
not such interest, fees or other amount is an allowed claim under applicable
law) under any of the Indenture, the Notes and the Collateral Documents.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Stock Rights” shall mean all dividends, instruments or other distributions and
any other right or property which any Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest constituting Collateral and any right to receive
earnings, in which such Grantor now has or hereafter acquires any right, issued
by an issuer of such Equity Interest.

 

-5-



--------------------------------------------------------------------------------

“Term Loan Credit Agreement” means the Term Loan Credit Agreement dated as of
July 31, 2015, among the Issuer, the Lenders party thereto from time to time and
Deutsche Bank AG New York Brank, as term administrative agent and term
collateral agent.

“Trademark Security Agreement” means the Trademark Security Agreement
substantially in the form of Exhibit IV hereto.

“Trademarks” shall mean, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to the following: (a) all trademarks
(including service marks), trade names, trade dress, and trade styles and the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing; (b) all renewals of the foregoing; (c) all
income, royalties, damages, and payments now or hereafter due or payable with
respect thereto, including, without limitation, damages, claims, and payments
for past and future infringements thereof; (d) all rights to sue for past,
present, and future infringements of the foregoing, including the right to
settle suits involving claims and demands for royalties owing; and (e) all
rights corresponding to any of the foregoing throughout the world.

“UCC” shall mean the New York UCC; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Notes Collateral Agent’s and the Noteholder Secured Parties’ security
interest in any item or portion of the Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect, at such
time, in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or priority and for purposes of definitions relating to such
provisions.

“Vehicles” shall mean all vehicles covered by a certificate to title law of any
state and all tires and other appurtenances to any of the foregoing.

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby pledges, assigns
and grants to the Notes Collateral Agent, on behalf of and for the benefit of
the Noteholder Secured Parties, a security interest in all of its right, title
and interest in, to and under all of the Pledged Collateral.

Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Pledged Collateral” include or the security interest attach to any
Excluded Assets or Excluded Equity Interests.

SECTION 2.02. Delivery of the Pledged Collateral.

(a) Subject to the Pari Passu Intercreditor Agreement and the ABL/Bond
Intercreditor Agreement, each Grantor will promptly deliver to the Notes
Collateral Agent (or its non-fiduciary agent or designee) upon execution of this
Agreement all certificates, now or hereafter acquired, if any, representing or
evidencing the Pledged Collateral to the extent such certificates constitute
certificated securities (other than checks received in the ordinary course of
business), together with duly executed instruments of transfer or assignments in
blank.

 

-6-



--------------------------------------------------------------------------------

(b) Except as otherwise addressed in Section 3.03(b) herein, if any amount
payable with respect to any Indebtedness owed to any Grantor shall be or become
evidenced by any promissory note (which may be a global note), such note or
instrument shall be promptly delivered (but in any event within 45 days of
receipt (other than any promissory note in an aggregate principal amount of less
than $1,000,000 owed to the applicable Grantor by any Person) by such Grantor or
such longer period as the Notes Collateral Agent may agree in its reasonable
discretion) to the Notes Collateral Agent, for the benefit of the Noteholder
Secured Parties, together with an undated instrument of transfer duly executed
in blank -and in a manner and form reasonably necessary to grant the Notes
Collateral Agent control over such Collateral.

(c) Upon delivery to the Notes Collateral Agent, (i) any certificate or
promissory note representing Pledged Securities shall be accompanied by undated
stock or note powers, as applicable, duly executed in blank and in a manner and
form reasonably necessary to grant the Notes Collateral Agent control over such
Collateral or other undated instruments of transfer duly executed in blank and
by such other instruments and documents as the Notes Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by undated proper instruments of assignment duly
executed in blank by the applicable Grantor and such other instruments and
documents as the Notes Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing such Pledged
Securities, which schedule shall be deemed attached to, and shall supplement,
Schedule II hereto and be made a part hereof; provided, that failure to provide
any such schedule hereto shall not affect the validity of such pledge of such
Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

SECTION 2.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Notes Collateral
Agent, for the benefit of the Noteholder Secured Parties, that:

(a) as of August 22, 2016, Schedule II hereto sets forth a true and complete
list, with respect to each Grantor, of all the Pledged Equity Interests owned by
such Grantor in any Subsidiary and the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity Interests owned by such Grantor and all the Pledged Debt
Securities owned by such Grantor;

(b) the Pledged Equity Interests and the Pledged Debt Securities have been duly
and validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity Interests, are fully paid and, in the case of corporate
interests, nonassessable and (ii) in the case of Pledged Debt Securities, are
legal, valid and binding obligations of the issuers thereof, except to the
extent that enforceability of such obligations may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditor’s rights
generally; provided that the foregoing representations, insofar as they relate
to the Pledged Collateral issued by a Person other than the Issuer or any
Subsidiary, are made to the knowledge of the Grantors;

 

-7-



--------------------------------------------------------------------------------

(c) except for the security interests granted hereunder and under any other
Collateral Document, each of the Grantors (i) is and, subject to any transfers
made in compliance with the Indenture, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule II
hereto as owned by such Grantor, (ii) holds the same free and clear of all
Liens, other than Liens permitted pursuant to Section 3.6 of the Indenture and
transfers made in compliance with the Indenture, (iii) will make no further
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
Liens permitted pursuant to Section 3.6 of the Indenture and transfers made in
compliance with the Indenture, and (iv) will use commercially reasonable efforts
to defend its title or interest thereto or therein against any and all Liens
(other than the Liens created by this Agreement and the other Collateral
Documents and Liens permitted pursuant to Section 3.6 of the Indenture), however
arising, of all Persons whomsoever;

(d) except for restrictions and limitations imposed by or otherwise permitted by
the Note Documents (including any Liens permitted pursuant to Section 3.6 of the
Indenture) or securities laws generally, the Pledged Equity Interests and, to
the extent issued by the Issuer or any Subsidiary, the Pledged Debt Securities
are and will continue to be freely transferable and assignable, and none of the
Pledged Equity Interests and, to the extent issued by the Issuer or any
Subsidiary, none of the Pledged Debt Securities are or will be subject to any
option, right of first refusal, shareholders agreement or organizational
document provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner adverse to the
Noteholder Secured Parties in any material respect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Notes Collateral Agent of rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities constituting certificated securities are delivered
to the Notes Collateral Agent in accordance with this Agreement, the Notes
Collateral Agent will obtain a legal, valid and perfected lien upon and security
interest in such Pledged Securities, free of any adverse claims, under the New
York UCC to the extent such lien and security interest may be created and
perfected under the New York UCC, as security for the payment and performance of
the Secured Obligations; and

(g) subject to the terms of this Agreement and to the extent permitted by
applicable law, each Grantor hereby agrees that upon the occurrence and during
the continuance of an Event of Default, it will comply with the instructions of
the Notes Collateral Agent with respect to the Equity Interests in such Grantor
that constitute Pledged Equity hereunder that are not certificated without
further consent by the applicable owner or holder of such Equity Interests.

SECTION 2.04. Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and is continuing and the Notes Collateral Agent
shall have notified the Grantors in writing of its intent to exercise such
rights, the Notes Collateral Agent, on behalf of the Noteholder Secured Parties,
shall have the right (but not the obligation) (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Grantor, endorsed

 

-8-



--------------------------------------------------------------------------------

or assigned in blank or in favor of the Notes Collateral Agent or in its own
name as pledgee or in the name of its nominee (as pledgee or as sub-agent), and
each Grantor will promptly give to the Notes Collateral Agent copies of any
notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor. Upon the occurrence and
during the continuance of an Event of Default, the Notes Collateral Agent shall
at all times have the right (but not the obligation) to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any reasonable purpose consistent with this Agreement.

SECTION 2.05. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and is continuing and the Notes Collateral
Agent shall have notified the Grantors in writing that their rights under this
Section 2.05 are being suspended:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof ;

(ii) the Notes Collateral Agent shall promptly execute and deliver to each
Grantor, or cause to be promptly executed and delivered to such Grantor, all
such proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section; and

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and are
otherwise paid or distributed in accordance with, the terms and conditions of
the Indenture, the other Note Documents and applicable laws; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests in the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, shall be forthwith delivered
to the Notes Collateral Agent in the same form as so received (with any
necessary endorsements, stock or note powers and other instruments of transfer),
in each case, to the extent required pursuant to Section 2.02 or Section 2.06.
So long as no Event of Default has occurred and is continuing, the Notes
Collateral Agent shall promptly deliver to each Grantor any Pledged Securities
in its possession if requested to be delivered to the issuer thereof in
connection with any exchange or redemption of such Pledged Securities permitted
by the Indenture in accordance with this Section 2.05(a)(iii), subject to
receipt by the Notes Collateral Agent of an Officer’s Certificate of the Issuer
with respect thereto and other documents reasonably requested by the Notes
Collateral Agent.

 

-9-



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Notes Collateral Agent shall have notified the Grantors, as applicable, of
the suspension of their rights under paragraph (a)(iii) of this Section 2.05,
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.05 shall cease, and all such rights shall
thereupon become vested in the Notes Collateral Agent, which shall have the sole
and exclusive right and authority (but not the obligation) to receive and retain
such dividends, interest, principal or other distributions; provided that, to
the extent directed by the requisite Holders as determined in accordance with
the Indenture, the Notes Collateral Agent shall have the right from time to time
following the occurrence and during the continuance of an Event of Default to
permit the Grantors to exercise such rights. All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 2.05 shall be held for the benefit of the Notes Collateral Agent
and the other Noteholder Secured Parties and shall be forthwith delivered to the
Notes Collateral Agent upon demand in the same form as so received (with any
necessary endorsements, stock or note powers and other instruments of transfer).
Any and all money and other property paid over to or received by the Notes
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Notes Collateral Agent in an account to be established by the
Notes Collateral Agent upon receipt of such money or other property and, to the
extent so received, shall, subject to any applicable Intercreditor Agreement, be
applied in accordance with the provisions of Section 4.02. After all Events of
Default have been cured or waived and the Issuer has delivered to the Notes
Collateral Agent an Officer’s Certificate of the Issuer to that effect, the
Notes Collateral Agent shall promptly repay to each Grantor (without interest)
all dividends, interest, principal or other distributions that such Grantor
would otherwise be permitted to retain pursuant to the terms of paragraph
(a)(iii) of this Section 2.05 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Notes Collateral Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 2.05, all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 2.05, and the
obligations of the Notes Collateral Agent under paragraph (a)(ii) of this
Section 2.05, shall cease, and all such rights shall thereupon become vested in
the Notes Collateral Agent, which shall have the sole and exclusive right and
authority (but not the obligation) to exercise such voting and consensual rights
and powers; provided that, unless otherwise directed by the requisite Holders as
determined in accordance with the Indenture, the Notes Collateral Agent shall
have the right from time to time following and during the continuance of an
Event of Default to permit the Grantors to exercise such rights. After all
Events of Default have been cured or waived and the Issuer has delivered to the
Notes Collateral Agent an Officer’s Certificate of the Issuer to that effect,
all rights vested in the Notes Collateral Agent pursuant to this paragraph
(c) shall cease, and the Grantors shall have the exclusive right to exercise the
voting and consensual rights and powers they would otherwise be entitled to
exercise pursuant to paragraph (a)(i) of this Section 2.05.

(d) Any notice given by the Notes Collateral Agent to the Grantors, suspending
their rights under paragraph (a) of this Section 2.05 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph

 

-10-



--------------------------------------------------------------------------------

(a)(iii) in part without suspending all such rights (as specified by the Notes
Collateral Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Notes Collateral Agent’s rights to give additional
notices from time to time suspending other rights; provided that the Notes
Collateral Agent shall only provide any such notice if an Event of Default has
occurred and is continuing.

SECTION 2.06. Article 8 Opt-In. No Grantor shall take any action to cause any
membership interest, partnership interest, or other equity interest of any
limited liability company or limited partnership owned or controlled by any
Grantor comprising Collateral to be or become a “security” within the meaning
of, or to be governed by Article 8 of the UCC as in effect under the laws of any
state having jurisdiction and shall not cause or permit any such limited
liability company or limited partnership to “opt in” or to take any other action
seeking to establish any membership interest, partnership interest or other
equity interest of such limited liability company or limited partnership
comprising the Collateral as a “security” or to become a certificated security,
in each case, without delivering all certificates evidencing such interest to
the Notes Collateral Agent in accordance with and as required by Section 2.02
or, in the case of any uncertificated security, without taking such steps, to
the extent requested by the collateral agent under the Term Loan Credit
Agreement or the ABL Credit Agreement (following notice to the Notes Collateral
Agent of any such change, which shall be promptly provided by such Grantor), to
provide the Notes Collateral Agent with control (as defined in Article 8-106 of
the UCC) of any such security.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Grantor hereby
pledges, assigns and grants to the Notes Collateral Agent, on behalf of and for
the benefit of the Noteholder Secured Parties, a security interest (the
“Security Interest”) in all of its right, title and interest in, to and under
all of the following property and other assets, whether now owned by or owing
to, or hereafter acquired by or arising in favor of, such Grantor, and
regardless of where located (all of which are collectively referred to as the
“Article 9 Collateral”):

 

  (b) all Accounts;

 

  (c) all Chattel Paper (including Electronic Chattel Paper and Tangible Chattel
Paper);

 

  (d) all Intellectual Property;

 

  (e) all Documents;

 

  (f) all Equipment;

 

  (g) all Fixtures;

 

  (h) all General Intangibles;

 

-11-



--------------------------------------------------------------------------------

  (i) all Goods;

 

  (j) all Instruments;

 

  (k) all Inventory;

 

  (l) all Investment Property;

 

  (m) all Letter-of-Credit Rights and Supporting Obligations;

 

  (n) all Deposit Accounts;

 

  (o) all Vehicles;

 

  (p) all Commercial Tort Claims as specified from time to time in Schedule IV
hereto (as the same may be updated from time to time in accordance with the
terms hereof);

 

  (q) all cash or other property deposited with the Notes Collateral Agent or
any Noteholder Secured Party or any Affiliate of the Notes Collateral Agent or
any Noteholder Secured Party or which the Notes Collateral Agent, for its
benefit and for the benefit of the other Noteholder Secured Parties, or any
Noteholder Secured Party or such Affiliate is entitled to retain or otherwise
possess as collateral pursuant to the provisions of this Agreement or the
Indenture;

 

  (r) all books, records, files, correspondence, computer programs, tapes, disks
and related data processing software which contain information identifying or
pertaining to any of the foregoing or any Account Debtor or showing the amounts
thereof or payments thereon or otherwise necessary or helpful in the realization
thereon or the collection thereof;

 

  (s) As-Extracted Collateral; and

 

  (t) any and all accessions to, substitutions for and replacements, products
and cash and non-cash proceeds (including Stock Rights) of the foregoing
(including any claims to any items referred to in this definition and any claims
against third parties for loss of, damage to or destruction of any or all of the
Collateral or for proceeds payable under or unearned premiums with respect to
policies of insurance) in whatever form, including cash, negotiable instruments
and other instruments for the payment of money, Chattel Paper, collateral
agreements and other documents.

Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Article 9 Collateral” include or the Security Interest attach to any
Excluded Assets.

(b) Each Grantor hereby irrevocably authorizes the Notes Collateral Agent for
the benefit of the Noteholder Secured Parties, at any time and from time to time
to file, but the Notes Collateral Agent shall not be obligated to file, in any
relevant U.S. jurisdiction any financing statements, with respect to the
Collateral or any part thereof and amendments thereto that (i) describe the
collateral covered thereby in any manner that the Notes Collateral Agent
reasonably

 

-12-



--------------------------------------------------------------------------------

determines is necessary or advisable to ensure the perfection of the security
interest in the Collateral granted under this Agreement, including indicating
the Collateral as “all assets” of such Grantor or words of similar effect, and
(ii) contain the information required by Article 9 of the UCC for the filing of
any financing statement or amendment, including whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor. Each Grantor agrees to provide
such information to the Notes Collateral Agent promptly upon request.

The Notes Collateral Agent is further authorized (but not obligated) to file
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office), such documents as may be reasonably necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest in Article 9 Collateral consisting of Patents,
Trademarks or Copyrights granted by each Grantor and naming any Grantor or the
Grantors as debtors and the Notes Collateral Agent as secured party.

(c) The Security Interest and the security interest granted pursuant to
Article II are granted as security only and shall not subject the Notes
Collateral Agent or any other Noteholder Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

SECTION 3.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Notes Collateral Agent, for the benefit of the
Noteholder Secured Parties, that:

(a) each Grantor has good title or valid leasehold interests in the tangible
Article 9 Collateral material to its business with respect to which it has
purported to grant a Security Interest hereunder, free and clear of any Liens,
(i) except for Liens expressly permitted pursuant to Section 3.6 of the
Indenture and (ii) except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes, in each
case to the extent the failure to have such good title or valid leasehold
interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and has full power and authority to grant
to the Notes Collateral Agent, for the benefit of the Noteholder Secured
Parties, the Security Interest in such tangible Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained and except to the
extent that failure to obtain or make such consent or approval, as the case may
be, individually or in aggregate, could not reasonably be expected to have a
Material Adverse Effect;

(b) the Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name and
jurisdiction of organization of each Grantor, is correct and complete in all
material respects as of the Issue Date. The Uniform Commercial Code financing
statements or other appropriate filings, recordings or registrations prepared
and delivered to the Notes Collateral Agent for filing in each governmental,
municipal or other office specified in Schedule 4 to the Perfection Certificate
(or specified by notice from the Issuer to the Notes Collateral Agent after the
Issue Date in the case of filings, recordings or registrations required by
Section 13.1 of the Indenture), are all the filings, recordings

 

-13-



--------------------------------------------------------------------------------

and registrations that are necessary to establish a legal, valid and perfected
security interest in favor of the Notes Collateral Agent, for the benefit of the
Noteholder Secured Parties, in respect of all Article 9 Collateral in which the
Security Interest may be perfected by such filing, recording or registration in
the United States, and as of the date hereof, no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration (other than
filings, if any, which shall be made in the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, to record the
Security Interest in Article 9 Collateral consisting of filed, registered or
applied-for United States Patents, Trademarks and Copyrights) is necessary,
except as provided under applicable law with respect to the filing of
continuation statements (other than such actions as are necessary to perfect the
Security Interest with respect to any Article 9 Collateral consisting of
registered or applied for Patents, Trademarks and Copyrights filed, acquired or
developed by a Grantor after the date hereof). The Grantors represent and
warrant that, if applicable, a fully executed Patent Security Agreement,
Trademark Security Agreement and Copyright Security Agreement, in each case
containing a list of the Article 9 Collateral consisting of United States
registered Patents, United States registered Trademarks and United States
registered Copyrights (and applications for any of the foregoing), as
applicable, and executed by each Grantor owning any such Article 9 Collateral,
have been prepared, delivered to the Notes Collateral Agent and will be recorded
with the United States Patent and Trademark Office or the United States
Copyright Office as applicable to establish a legal, valid and perfected
security interest in favor of the Notes Collateral Agent, for the benefit of the
Noteholder Secured Parties, in respect of all Article 9 Collateral consisting of
registered and applied for Patents, Trademarks and Copyrights in which a
security interest may be filed, recorded or registered in the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable. No further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary (other than such actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of registered and applied for Patents, Trademarks and
Copyrights acquired or developed by a Grantor after the date hereof);

(c) the Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in paragraph (b) of this
Section 3.02 (including payment of applicable fees in connection therewith), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the applicable jurisdiction in the United
States pursuant to the Uniform Commercial Code and (iii) subject to the filings
described in paragraph (b) of this Section 3.02, a perfected security interest
in all Article 9 Collateral in which a security interest may be perfected upon
the receipt and recording of a Patent Security Agreement, a Trademark Security
Agreement and a Copyright Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than Liens permitted pursuant to Section 3.6 of the
Indenture;

(d) as of the Issue Date, Schedule III hereto sets forth a true and complete
list, with respect to each Grantor, of (i) all of such Grantor’s Patents and
Trademarks applied for or issued or registered with the United States Patent and
Trademark Office, including the name of the registered owner or applicant and
the registration, application, or publication number, as applicable, of each
such Patent or Trademark and (ii) all of such Grantor’s Copyrights applied for
or registered with the United States Copyright Office, including the name of the
registered owner and the registration number of each such Copyright; and

 

-14-



--------------------------------------------------------------------------------

(e) none of the Grantors has filed or consented to (i) the filing of any
financing statement or analogous document, in each case with respect to a Lien,
under the Uniform Commercial Code or any other applicable laws covering any
Article 9 Collateral, or (ii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office, except, in each case, for Liens expressly
permitted pursuant to Section 3.6 of the Indenture.

SECTION 3.03. Covenants. (a) Each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary to (i) defend title to the
Article 9 Collateral (other than Intellectual Property, which is governed by
Section 3.05) against all Persons, except with respect to Article 9 Collateral
that such Grantor determines in its reasonable business judgment is no longer
necessary or beneficial to the conduct of such Grantor’s business, and
(ii) defend the Security Interest of the Notes Collateral Agent in the Article 9
Collateral and the priority thereof against any Lien, in each case subject to
(x) Liens permitted pursuant to Section 3.6 of the Indenture, (y) transfers made
in compliance with the Indenture and (z) the rights of such Grantor under
Section 13.3 of the Indenture and corresponding provisions of the Collateral
Documents to obtain a release of the Liens created under the Collateral
Documents.

(b) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as may be necessary or as the Notes Collateral Agent may from
time to time reasonably request, to obtain, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any reasonable and documented or invoiced out-of-pocket fees and
Taxes required in connection with the execution and delivery of this Agreement,
the granting of the Security Interest and the filing of any financing
statements, continuation statements or other documents or instruments in
connection herewith or therewith. If any amount payable to any Grantor under or
in connection with any of the Article 9 Collateral shall be or become evidenced
by any promissory note (which may be a global note) or other instrument (other
than any promissory note or other instrument in an aggregate principal amount of
less than $1,000,000 owed to the applicable Grantor by any Person), such note or
instrument shall be promptly delivered (but in any event within 45 days of
receipt by such Grantor or such longer period as the Notes Collateral Agent may
agree in its reasonable discretion) to the Notes Collateral Agent, for the
benefit of the Noteholder Secured Parties, together with an undated instrument
of transfer duly executed in blank in a manner and form reasonably necessary to
grant the Notes Collateral Agent control over such Collateral.

(c) At its option, the Notes Collateral Agent may, with three (3) Business Day’s
prior written notice to the Issuer, discharge past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the tangible Article 9 Collateral and not permitted pursuant
to Section 3.6 of the Indenture, and may pay for the maintenance and
preservation of the tangible Article 9 Collateral to the extent any Grantor
fails to do so as required by the Indenture, this Agreement or any other Note
Document and within a reasonable period of time after the Notes Collateral Agent
has reasonably requested that it do so;

 

-15-



--------------------------------------------------------------------------------

provided that nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the Notes
Collateral Agent or any Noteholder Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Note Documents.

(d) The exercise by the Notes Collateral Agent of any of its rights hereunder
shall not release any Grantor from any of its duties or obligations under each
contract, agreement or instrument relating to the Article 9 Collateral unless
the Notes Collateral Agent has expressly in writing assumed such duties and
obligations and each Grantor jointly and severally agrees to indemnify and hold
harmless the Notes Collateral Agent and the other Noteholder Secured Parties
from and against any and all liability for such performance.

(e) Notwithstanding anything herein to the contrary, it is understood that no
Grantor shall be required by this Agreement to better assure, preserve, protect
or perfect the Security Interest created hereunder by any means other than
(i) filings of financing statements and continuation statements pursuant to the
Uniform Commercial Code, (ii) filings with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office), in
respect of registered or applied for Intellectual Property, (iii) in the case of
Collateral that constitutes Pledged Securities, Instruments, Tangible Chattel
Paper or Negotiable Documents (other than those Negotiable Documents held in the
ordinary course of business), delivery thereof to the Notes Collateral Agent in
accordance with the terms hereof (together with, where applicable, undated stock
or note powers or other undated proper instruments of assignment) and (iv) other
actions to the extent required by Section 3.04 hereunder. No Grantor shall be
required to (i) complete any filings or other action with respect to the better
assurance, preservation, protection or perfection of the security interests
created hereby in any jurisdiction outside of the United States or (ii) deliver
control agreements with respect to, or confer perfection by “control” over, any
Deposit Accounts, Securities Accounts or Commodity Accounts.

(f) Each Grantor agrees promptly (and, in any event, in sufficient time to
enable all filings to be made within any applicable statutory period, under the
Uniform Commercial Code, that are required in order for the Notes Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral, for the benefit of the
Secured Parties) to (A) notify the Notes Collateral Agent in writing of any
change (i) in legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor, or (iii) in the jurisdiction
of organization or incorporation of any Grantor and (B) make all filings within
any applicable statutory period, under the Uniform Commercial Code or otherwise,
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral, for the benefit of the Secured Parties.

SECTION 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Notes Collateral Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral, such Grantor shall promptly (but in any
event within 45 days of receipt by such Grantor or such longer period as the
Notes Collateral Agent may agree in its reasonable discretion) endorse, assign
and deliver the same to the Notes Collateral Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank in a manner and
form reasonably necessary to grant the Notes Collateral Agent control over such
Collateral.

 

-16-



--------------------------------------------------------------------------------

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities
constituting Collateral, such Grantor shall forthwith endorse, assign and
deliver the same to the Notes Collateral Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank in a manner and
form reasonably necessary to grant the Notes Collateral Agent control over such
Collateral.

(c) [Reserved].

(d) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim (in respect of which a complaint or counterclaim has been
filed by or on behalf of such Grantor) seeking damages in an amount reasonably
estimated to exceed $1,000,000, such Grantor shall promptly notify the Notes
Collateral Agent thereof in a writing signed by such Grantor, including a
summary description of such claim, and Schedule IV hereto shall be deemed to be
supplemented to include such description of such Commercial Tort Claim as set
forth in such writing.

(e) [Reserved].

SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except to the extent a failure to act could not reasonably be expected to
have a Material Adverse Effect, with respect to registration or pending
application of each item of its Intellectual Property for which such Grantor has
standing and ability to do so, each Grantor agrees to take commercially
reasonable efforts to (i) take all steps to maintain the validity and
enforceability of any United States registered Intellectual Property (or
applications therefor) and to maintain such registrations and applications of
Intellectual Property in full force and effect and (ii) pursue the registration
and maintenance of each Patent, Trademark or Copyright registration or
application that is material to the conduct of such Grantor’s business. Grantor
shall take commercially reasonable steps to defend title to and ownership of its
Intellectual Property that is material to the conduct of such Grantor’s
business. Notwithstanding the foregoing, nothing in this Section 3.05 shall
prevent any Grantor from disposing of, discontinuing the use or maintenance of,
abandoning, failing to pursue or enforce or otherwise allowing to lapse,
terminate, be invalidated or put into the public domain any of its registered or
applied for Intellectual Property that is no longer used or useful, or
economically practicable to maintain, or if such Grantor determines in its
reasonable business judgment that such discontinuance is desirable in the
conduct of its business.

(b) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property after the Issue Date (i) the provisions of this
Agreement shall automatically apply thereto and (ii) any such Intellectual
Property shall automatically become Intellectual Property subject to the terms
and conditions of this Agreement, except, with respect to each of (i)

 

-17-



--------------------------------------------------------------------------------

and (ii) above, if such Intellectual Property is obtained under a license from a
third party under which a security interest would not be permitted. For the
avoidance of doubt, a security interest shall not be granted in any Intellectual
Property that constitutes an Excluded Asset.

(c) Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) whenever a certificate is delivered or required to be
delivered pursuant to Section 3.16 of the Indenture, deliver to the Notes
Collateral Agent a schedule setting forth all of such Grantor’s registered and
applied for Patents, Trademarks and Copyrights that are not listed on Schedule
III hereto or on a schedule previously provided to the Notes Collateral Agent
pursuant to this Section 3.05(c), and (ii) within a reasonable time, execute,
deliver and file with the United States Patent and Trademark Office or the
United States Copyright Office, a Patent Security Agreement, Trademark Security
Agreement or Copyright Security Agreement, as applicable, in respect of such
Patents, Trademarks and Copyrights, and any and all other agreements,
instruments, documents and papers to evidence and perfect the Security Interest
in such registered or applied for Patents, Trademarks or Copyrights.

ARTICLE IV

Remedies

SECTION 4.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver, on demand,
each item of Collateral to the Notes Collateral Agent or any Person designated
by the Notes Collateral Agent, and it is agreed that the Notes Collateral Agent
shall have the right (but not the obligation) to take any of or all the
following actions at the same or different times: (a) with respect to any
Article 9 Collateral consisting of Intellectual Property, on demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Article 9 Collateral by the applicable Grantors to the Notes
Collateral Agent, for the benefit of the Noteholder Secured Parties, or to
license or sublicense, whether on an exclusive or nonexclusive basis, any such
Article 9 Collateral throughout the world on such terms and conditions and in
such manner as the Notes Collateral Agent shall determine (other than in
violation of any of the then existing licensing arrangements to the extent that
waivers cannot be obtained) in connection with exercise of its remedies
hereunder, and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and the Pledged Collateral and occupy any premises owned or, to the extent
lawful and permitted, leased by any of the Grantors where the Collateral or any
part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under the Uniform Commercial
Code or other applicable law. Without limiting the generality of the foregoing,
each Grantor agrees that the Notes Collateral Agent shall have the right (but
not the obligation), subject to the mandatory requirements of applicable law and
the notice requirements described below, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Notes Collateral Agent shall deem appropriate. The Notes Collateral Agent
shall be authorized at any such sale of securities (if it deems it advisable to
do so) to restrict the prospective bidders or purchasers to Persons who will
represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and upon consummation of any such sale the Notes Collateral Agent shall have the
right to assign, transfer and

 

-18-



--------------------------------------------------------------------------------

deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any sale of Collateral shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by law) all rights of redemption, stay and
appraisal that such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Notes Collateral Agent shall give the applicable Grantors no less than
10 days’ prior written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Notes Collateral Agent’s intention to make any sale
of Collateral. Such notice, in the case of a public sale, shall state the time
and place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Notes Collateral Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Notes Collateral
Agent may (in its sole and absolute discretion) determine. The Notes Collateral
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Notes Collateral Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Notes Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Notes Collateral Agent and the other
Noteholder Secured Parties shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Noteholder Secured Party may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Noteholder Secured Party from any
Grantor as a credit against the purchase price, and such Noteholder Secured
Party may, upon compliance with the terms of sale, hold, retain and dispose of
such property without further accountability to any Grantor therefor. For
purposes hereof, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Notes Collateral Agent shall be
free to carry out such sale pursuant to such agreement and no Grantor shall be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Notes Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Notes Collateral Agent may (but
shall not be obligated to) proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercial reasonableness standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.

 

-19-



--------------------------------------------------------------------------------

SECTION 4.02. Application of Proceeds. Subject to the terms of any applicable
intercreditor agreement contemplated by the Indenture, the Notes Collateral
Agent shall apply the proceeds of any collection or sale of Collateral,
including any Collateral consisting of cash, as follows:

FIRST, to amounts owing to the Notes Collateral Agent in its capacity as such in
accordance with the terms of the Indenture and to amounts owing to the Trustee
in its capacity as such in accordance with the terms of the Indenture;

SECOND, to the Trustee for further distribution pursuant to the Indenture to pay
the Secured Obligations (the amounts so applied to be distributed among the
Noteholder Secured Parties pro rata in accordance with the amounts of the
Secured Obligations owed to them on the date of any such distribution);

THIRD, to any agent of any other junior secured debt, in accordance with any
applicable intercreditor agreement; and

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Notes Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Notes Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Notes Collateral Agent or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Notes Collateral
Agent or such officer or be answerable in any way for the misapplication
thereof. The Notes Collateral Agent shall have no liability to any of the
Noteholder Secured Parties for actions taken in reliance on information supplied
to it as to the amounts of unpaid principal and interest and other amounts
outstanding with respect to the Secured Obligations.

SECTION 4.03. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Notes Collateral Agent if the Notes
Collateral Agent were to attempt to dispose of all or any part of the Pledged
Collateral, and might also limit the extent to which or the manner in which any
subsequent transferee of any Pledged Collateral could dispose of the same.
Similarly, there may be other legal restrictions or limitations affecting the
Notes Collateral Agent in any attempt to dispose of all or part of the Pledged
Collateral under applicable blue sky or other state securities

 

-20-



--------------------------------------------------------------------------------

laws or similar laws analogous in purpose or effect. Each Grantor recognizes
that in light of such restrictions and limitations the Notes Collateral Agent
may, with respect to any sale of the Pledged Collateral, limit the purchasers to
those who will agree, among other things, to acquire such Pledged Collateral for
their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that in light of such
restrictions and limitations, the Notes Collateral Agent, in its sole and
absolute discretion, (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Federal Securities Laws to the
extent the Notes Collateral Agent has determined that such a registration is not
required by any requirements of applicable law and (b) may approach and
negotiate with a limited number of potential purchasers (including a single
potential purchaser) to effect such sale. Each Grantor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions. In the
event of any such sale, the Notes Collateral Agent and the other Noteholder
Secured Parties shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Notes Collateral Agent,
in its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of purchasers (or a single purchaser)
were approached. The provisions of this Section 4.03 will apply notwithstanding
the existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Notes Collateral Agent
sells.

SECTION 4.04. Grant of License to Use Intellectual Property. Upon the occurrence
and during the continuance of an Event of Default, for the purpose of enabling
the Notes Collateral Agent to exercise rights and remedies under this Agreement,
each Grantor hereby grants to the Notes Collateral Agent an irrevocable (until
terminated as provided below), nonexclusive license (exercisable without payment
of royalty or other compensation to the Grantors) to use or sublicense (to its
contractors, agents or representatives, or otherwise exercising its remedies
hereunder) any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof to the extent that such
non-exclusive license (a) does not violate the express terms of any agreement
between a Grantor and a third party governing such Collateral consisting of
Intellectual Property, or gives such third party any right of acceleration,
modification, termination or cancellation therein and (b) is not prohibited by
any requirements of applicable law; provided that such license and sublicenses
with respect to Trademarks shall be subject to the maintenance of quality
standards with respect to the goods and services on which such Trademarks are
used sufficient to preserve the validity of such Trademarks. The use of such
license by the Notes Collateral Agent may be exercised solely during the
continuation of an Event of Default; provided that any license, sublicense or
other transaction entered into by the Notes Collateral Agent in accordance with
the provisions of this Agreement shall be binding upon the Grantors,
notwithstanding any subsequent cure of an Event of Default. For the avoidance of
doubt, at the time of the release of the Liens on any Collateral as set forth in
Section 5.13, the license granted to the Notes Collateral Agent pursuant to this
Section 4.04 with respect to such Collateral shall automatically and immediately
terminate.

 

-21-



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 12.1 of the Indenture. All communications and notices hereunder to any
Grantor shall be given to it in care of the Issuer as provided in Section 12.1
of the Indenture.

SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Notes
Collateral Agent in exercising any right or power hereunder or under any other
Note Document shall operate as a waiver thereof nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Notes Collateral Agent hereunder and under the other Note Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Issuer or any Grantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section 5.02, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the issuance of Notes shall not be construed as a waiver of any
Default hereunder, regardless of whether the Notes Collateral Agent may have had
notice or knowledge of such Default at the time. No notice or demand on the
Issuer or any Grantor in any case shall entitle the Issuer or any Grantor to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Notes Collateral Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 12.12 of the Indenture.

SECTION 5.03. Notes Collateral Agent’s Fees and Expenses; Indemnification. The
provisions of Sections 7.7 and 12.9(a) of the Indenture are incorporated herein
by reference, mutatis mutandis; provided that each reference therein to the
“Issuer” shall be deemed to be a reference to “each Grantor” and each reference
therein to the “Trustee” shall be deemed to be a reference to the “Notes
Collateral Agent”.

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party, and all covenants, promises and
agreements by or on behalf of any Grantor or the Notes Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Issuer and the Grantors in this Agreement and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the Noteholder
Secured Parties and shall survive the issuance of the Notes and the execution
and delivery of the Indenture and the Note Documents.

 

-22-



--------------------------------------------------------------------------------

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Notes Collateral Agent and a counterpart hereof shall have been executed
on behalf of the Notes Collateral Agent, and thereafter shall be binding upon
such Grantor and the Notes Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Grantor, the
Notes Collateral Agent and the other Noteholder Secured Parties and their
respective successors and assigns, except that no Grantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any such assignment or transfer shall be void) except as expressly provided
in this Agreement and the Indenture. This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 5.08. [Reserved].

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) This Agreement shall be construed
in accordance with and governed by the laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Notes Collateral Agent or any other
Noteholder Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement against any Grantor or its respective properties in
the courts of any jurisdiction.

 

-23-



--------------------------------------------------------------------------------

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in any Note Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

(e) Each Grantor hereby irrevocably designates, appoints and empowers the Issuer
as its designee, appointee and agent to receive, accept and acknowledge for and
on its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents that may be served in any such action or
proceeding and the Issuer hereby accepts such designation and appointment.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.12. Security Interest Absolute. All rights of the Notes Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Indenture, any other Note Document, any agreement with
respect to any of the Secured Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from the
Indenture, any other Note Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee securing or guaranteeing all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

 

-24-



--------------------------------------------------------------------------------

SECTION 5.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate automatically
upon the Termination Date.

(b) The Security Interest and all other security interests granted hereby shall
also automatically terminate and be released at the time or times and in the
manner set forth in Section 13.3 of the Indenture.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Notes Collateral Agent shall execute and deliver to the
Issuer or any Grantor, at such party’s expense, all documents that such party
shall reasonably request to evidence such termination or release so long as the
applicable party shall have provided the Notes Collateral Agent such
certifications or documents as the Notes Collateral Agent shall reasonably
request in order to demonstrate compliance with this Section 5.13. Any execution
and delivery of documents by the Notes Collateral Agent pursuant to this Section
shall be without recourse to or warranty by the Notes Collateral Agent.

SECTION 5.14. Additional Subsidiaries. The Grantors shall cause (i) each
Subsidiary of the Issuer (other than any Excluded Subsidiary) which, from time
to time, on or after the date hereof shall be required to pledge any assets to
the Notes Collateral Agent for the benefit of the Noteholder Secured Parties
pursuant to the Indenture and (ii) consistent with the Indenture, any Domestic
Subsidiary, or to the extent reasonably acceptable to the Notes Collateral
Agent, a Subsidiary that is not a Wholly Owned Subsidiary (including any
consolidated Affiliate in which its Subsidiaries own no Equity Interests), which
the Issuer, at its option, elects to become a Grantor, to execute and deliver to
the Notes Collateral Agent a Grantor Supplement regarding such Subsidiary (as
applicable), in each case, within the time period provided in the Indenture.
Upon execution and delivery of such documents to the Notes Collateral Agent, any
such Subsidiary shall become a Grantor hereunder with the same force and effect
as if originally named as such herein. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

SECTION 5.15. Notes Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby makes, constitutes and appoints the Notes Collateral Agent (and all
officers, employees or agents designated by the Notes Collateral Agent) the
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Notes Collateral Agent may deem necessary or advisable to accomplish the
purposes hereof at any time after and during the continuance of an Event of
Default, which appointment is irrevocable (until termination of this Agreement
in accordance with Section 5.13) and coupled with an interest. Without limiting
the generality of the foregoing, the Notes Collateral Agent shall have the
right, but only upon the occurrence and during the continuance of an Event of
Default and written notice by the Notes Collateral Agent to the Issuer of its
intent to exercise such rights, with full power of substitution either in the
Notes Collateral Agent’s name or in the name of such Grantor (a) to receive,
indorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and

 

-25-



--------------------------------------------------------------------------------

give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) upon prior written notice to the Issuer, to send verifications
of accounts receivable to any Account Debtor; (e) to commence and prosecute any
and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (f) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) upon prior written notice to the
Issuer, to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Notes Collateral Agent; (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the Notes
Collateral Agent were the absolute owner of the Collateral for all purposes, and
(i) to make, settle and adjust claims in respect of Article 9 Collateral under
policies of insurance, indorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto;
provided that nothing herein contained shall be construed as requiring or
obligating the Notes Collateral Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the Notes
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Notes
Collateral Agent and the other Noteholder Secured Parties shall be accountable
only for amounts actually received as a result of the exercise of the powers
granted to them herein, and neither they nor their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct or
that of any of their controlled Affiliates, directors, officers, employees,
counsel, agents or attorneys-in-fact.

SECTION 5.16. Pari Passu Intercreditor Agreement and ABL/Bond Intercreditor
Agreement Governs. Notwithstanding anything herein to the contrary, (i) the
Liens and security interests granted to the Notes Collateral Agent for the
benefit of the Noteholder Secured Parties pursuant to this Agreement and
(ii) the exercise of any right or remedy by the Notes Collateral Agent hereunder
or the application of proceeds (including insurance proceeds and condemnation
proceeds) of any Collateral, are subject to the provisions of the ABL/Bond
Intercreditor Agreement and the Pari Passu Intercreditor Agreement, as
applicable. In the event of any conflict between the terms of the ABL/Bond
Intercreditor Agreement, the terms of the Pari Passu Intercreditor Agreement and
the terms of this Agreement, the terms of the ABL/Bond Intercreditor Agreement
and the Pari Passu Intercreditor Agreement shall govern, as applicable.

SECTION 5.17. Delivery of Collateral. In accordance with the terms of the
ABL/Bond Intercreditor Agreement and the Pari Passu Intercreditor Agreement, all
ABL Priority Collateral delivered to the ABL Representative shall be held by the
ABL Representative as gratuitous bailee for the Noteholder Secured Parties
solely for the purpose of perfecting the security interest granted under this
Agreement. Notwithstanding anything herein to the contrary, prior to the
Discharge of Senior Secured Debt Obligations with respect to ABL First Lien
Collateral (as defined in the ABL/Bond Intercreditor), to the extent any Grantor
is required hereunder to deliver ABL First Lien Collateral to the Notes
Collateral Agent and is unable to do so as a result of having previously
delivered such ABL First Lien Collateral to the ABL Representative in accordance

 

-26-



--------------------------------------------------------------------------------

with the terms of the Collateral Documents, such Grantor’s obligations hereunder
with respect to such delivery shall be deemed satisfied by the delivery to the
ABL Representative, acting as gratuitous bailee of the Notes Collateral Agent.
Terms used in this Section 5.17 and not otherwise defined herein shall have the
meanings given to such terms in the ABL/Bond Intercreditor Agreement.

SECTION 5.18. No Liability. The Notes Collateral Agent shall not be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Notes Collateral Agent’s Lien thereon,
or any certificate prepared by the Issuer or any Grantor in connection
therewith, nor shall the Notes Collateral Agent be responsible or liable to the
Noteholders or any other person for any failure to monitor or maintain any
portion of the Collateral. Wilmington Trust, National Association is entering
into this Agreement solely in its capacity as Notes Collateral Agent under the
Indenture and shall be entitled to all of the rights, privileges and immunities
of the Notes Collateral Agent set forth in the Indenture as if such rights,
privileges and immunities were set forth herein.

[Remainder of Page Intentionally Left Blank]

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BUILDERS FIRSTSOURCE, INC., as Grantor By:  

/s/ Donald F. McAleenan

Name:   Donald F. McAleenan Title:   Senior Vice President, General Counsel and
Secretary GRANTORS BFS IP, LLC BFS TEXAS, LLC BFS, LLC BUILDERS FIRSTSOURCE -
ATLANTIC GROUP, LLC BUILDERS FIRSTSOURCE - COLORADO GROUP, LLC BUILDERS
FIRSTSOURCE - DALLAS, LLC BUILDERS FIRSTSOURCE - FLORIDA DESIGN CENTER, LLC
BUILDERS FIRSTSOURCE - FLORIDA, LLC BUILDERS FIRSTSOURCE - MBS, LLC BUILDERS
FIRSTSOURCE - NORTHEAST GROUP, LLC BUILDERS FIRSTSOURCE - OHIO VALLEY, LLC
BUILDERS FIRSTSOURCE - RALEIGH, LLC BUILDERS FIRSTSOURCE - SOUTHEAST GROUP, LLC
BUILDERS FIRSTSOURCE - TEXAS GENPAR, LLC BUILDERS FIRSTSOURCE HOLDINGS, INC.
BUILDERS FIRSTSOURCE - COLORADO, LLC BUILDERS FIRSTSOURCE - INTELLECTUAL
PROPERTY, L.P. BUILDERS FIRSTSOURCE - TEXAS GROUP, L.P.

[Signature Page for Notes Collateral Agreement]



--------------------------------------------------------------------------------

BUILDERS FIRSTSOURCE - SOUTH TEXAS, L.P. BUILDERS FIRSTSOURCE - TEXAS INSTALLED
SALES, L.P. PROBUILD COMPANY LLC PROBUILD HOLDINGS LLC PROBUILD NORTH
TRANSPORTATION, LLC PRO-BUILD REAL ESTATE HOLDINGS, LLC

SPENARD BUILDERS SUPPLY LLC

BUILDER’S CAPITAL, LLC

TIMBER ROOTS, LLC By:  

/s/ Donald F. McAleenan

Name:   Donald F. McAleenan Title:   Senior Vice President, General Counsel and
Secretary

 

[Signature Page for Notes Collateral Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral Agent By:  

/s/ W. Thomas Morris, II

Name:   W. Thomas Morris, II Title:   Vice President

 

[Signature Page for Notes Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I to the

Notes Collateral Agreement

GRANTORS

 

1. Builders FirstSource Holdings, Inc., a Delaware corporation

 

2. Builders FirstSource- Northeast Group, LLC, a Delaware limited liability
company

 

3. Builders FirstSource- Texas GenPar, LLC, a Delaware limited liability company

 

4. Builders FirstSource- MBS, LLC, a Delaware limited liability company

 

5. Builders FirstSource- Texas Group, L.P., a Texas limited partnership

 

6. BFS Texas, LLC a Delaware limited liability company

 

7. BFS IP, LLC a Delaware limited liability company

 

8. Builders FirstSource- South Texas, L.P., a Texas limited partnership

 

9. Builders FirstSource- Intellectual Property, L.P. , a Texas limited
partnership

 

10. Builders FirstSource- Texas Installed Sales, L.P. , a Texas limited
partnership

 

11. Builders FirstSource- Dallas, LLC, a Delaware limited liability company

 

12. Builders FirstSource- Florida, LLC, a Delaware limited liability company

 

13. Builders FirstSource- Florida Design Center, LLC, a Delaware limited
liability company

 

14. Builders FirstSource- Ohio Valley, LLC, a Delaware limited liability company

 

15. BFS, LLC, a Delaware limited liability company

 

16. Builders FirstSource- Atlantic Group, LLC, a Delaware limited liability
company

 

17. Builders FirstSource- Southeast Group, LLC, a Delaware limited liability
company

 

18. Builders FirstSource- Raleigh, LLC, a Delaware limited liability company

 

19. Builders FirstSource- Colorado Group, LLC, a Delaware limited liability
company

 

20. Builders FirstSource- Colorado, LLC, a Delaware limited liability company

 

21. ProBuild Holdings LLC, a Delaware limited liability company

 

22. ProBuild Company LLC, a Delaware limited liability company

 

23. ProBuild North Transportation, LLC, a Washington limited liability company

 

24. Timber Roots, LLC, a Washington limited liability company

 

25. Spenard Builders Supply LLC, an Alaska limited liability company

 

26. Pro-Build Real Estate Holdings, LLC, a Delaware limited liability company

 

27. Builder’s Capital, LLC, a New York limited liability company



--------------------------------------------------------------------------------

Schedule II to the

Notes Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Issuer

  

Record Owner

   Certificate
No.    No. Shares/
Interest    Percent
Owned of
Total
Outstanding     Percent
Pledged of
Total
Outstanding  

Builders FirstSource - Northeast Group, LLC

   Builders FirstSource, Inc.    1    100      100 %      100 % 

Builders FirstSource - Texas GenPar, LLC

   Builders FirstSource, Inc.    2    1,000      100 %      100 % 

Builders FirstSource - MBS, LLC

   Builders FirstSource, Inc.    2    1,000      100 %      100 % 

Builders FirstSource - Texas Group, L.P.

   Builders FirstSource - Texas GenPar, LLC    5    100      1 %      1 %    
Builders FirstSource - MBS, LLC    6    9,900      99 %      99 % 

BFS Texas, LLC

   Builders FirstSource - Texas Group, L.P.    1    1,000      100 %      100 % 

Builders FirstSource - South Texas, L.P.

   BFS Texas, LLC    3    100      1 %      1 %     Builders FirstSource - Texas
Group, L.P.    4    9,900      99 %      99 % 

Builders FirstSource - Texas Installed Sales, L.P.

   BFS Texas, LLC    3    100      1 %      1 %     Builders FirstSource - Texas
Group, L.P.    4    9,900      99 %      99 % 

BFS IP, LLC

   Builders FirstSource - Texas Group, L.P.    1    1,000      100 %      100 % 

Builders FirstSource - Intellectual Property, L.P.

   BFS IP, LLC    3    100      1 %      1 %     Builders FirstSource - Texas
Group, L.P.    4    9,900      99 %      99 % 



--------------------------------------------------------------------------------

Builders FirstSource Holdings, Inc.

   Builders FirstSource, Inc.    1    100      100 %      100 % 

Builders FirstSource - Dallas, LLC

   Builders FirstSource Holdings, Inc.    1    100      100 %      100 % 

Builders FirstSource - Florida, LLC

   Builders FirstSource Holdings, Inc.    1    100      100 %      100 % 

Builders FirstSource - Florida Design Center, LLC

   Builders FirstSource - Florida, LLC    2    100      100 %      100 % 

Builders FirstSource - Ohio Valley, LLC

   Builders FirstSource Holdings, Inc.    1    100      100 %      100 % 

BFS, LLC

   Builders FirstSource - Ohio Valley, LLC    1    N/A      100 %      100 % 

Builders FirstSource - Atlantic Group, LLC

   Builders FirstSource Holdings, Inc.    1    100      100 %      100 % 

Builders FirstSource - Southeast Group, LLC

   Builders FirstSource Holdings, Inc.    1    100      100 %      100 % 

Builders FirstSource - Raleigh, LLC

   Builders FirstSource Holdings, Inc.    1    100      100 %      100 % 

Builders FirstSource - Colorado Group, LLC

   Builders FirstSource Holdings, Inc.    1    100      100 %      100 % 

Builders FirstSource-Colorado, LLC

   Builders FirstSource - Colorado Group, LLC    3    N/A      100 %      100 % 

ProBuild Holdings LLC

   Builders FirstSource, Inc.    N/A    N/A      100 %      100 % 

ProBuild Company LLC

   ProBuild Holdings LLC    1    100
membership units      100 %      100 % 

ProBuild North Transportation, LLC

   ProBuild Company LLC    N/A    N/A      100 %      100 % 

Timber Roots, LLC

   ProBuild Company LLC    N/A    N/A      100 %      100 % 

 

-2-



--------------------------------------------------------------------------------

Spenard Builders Supply LLC

   ProBuild Holdings LLC    1    100
membership units      100 %      100 % 

Pro-Build Real Estate Holdings, LLC

   ProBuild Holdings LLC    N/A    N/A      100 %      100 % 

Builders Capital, LLC

   ProBuild Holdings LLC    N/A    N/A      100 %      100 % 

PLEDGED DEBT SECURITIES

 

1. That certain global intercompany note, dated as of July 31, 2015, among
Builders FirstSource Holdings, Inc., Builders FirstSource - Northeast Group,
LLC, Builders FirstSource - Texas GenPar, LLC, Builders FirstSource - MBS, LLC,
BFS Texas, LLC, BFS IP, LLC, Builders FirstSource - Dallas, LLC, Builders
FirstSource - Florida, LLC, Builders FirstSource - Florida Design Center, LLC,
Builders FirstSource - Ohio Valley, LLC, BFS, LLC, Builders FirstSource -
Atlantic Group, LLC, Builders FirstSource - Southeast Group, LLC, Builders
FirstSource - Raleigh, LLC, Builders FirstSource - Colorado Group, LLC, Builders
FirstSource-Colorado, LLC, ProBuild Holdings LLC, ProBuild Company LLC, ProBuild
North Transportation, LLC, Timber Roots, LLC, Spenard Builders Supply LLC,
Pro-Build Real Estate Holdings, LLC, Builder’s Capital, LLC, Builders
FirstSource - Texas Group, L.P., Builders FirstSource - South Texas, L.P.,
Builders FirstSource - Texas Installed Sales, L.P. and Builders FirstSource -
Intellectual Property, L.P., as the same may be amended, restated, supplemented
or otherwise modified from time to time.

 

-3-



--------------------------------------------------------------------------------

Schedule III to the

Notes Collateral Agreement

INTELLECTUAL PROPERTY

Trademarks:

 

TRADEMARK &

DESIGN

  

REG.

NUMBER

  

REG. DATE

  

OWNER

LOGO [g131759stp193a.jpg]    2938424    05-APR-2005    BUILDERS FIRSTSOURCE -
INTELLECTUAL PROPERTY, L.P. BUILDERS FIRSTSOURCE    2938423    05-APR-2005   
BUILDERS FIRSTSOURCE - INTELLECTUAL PROPERTY, L.P. SYNBOARD    2885752   
21-SEP-2004    BUILDERS FIRSTSOURCE - ATLANTIC GROUP, LLC DIXIELINE    1867321
   13-DEC-1994    PROBUILD HOLDINGS LLC PROBUILD    4684231    10-FEB-2015   
PROBUILD HOLDINGS LLC LOGO [g131759stp193b.jpg]    4684230    10-FEB-2015   
PROBUILD HOLDINGS LLC LOGO [g131759stp193b.jpg]    4684232    10-FEB-2015   
PROBUILD HOLDINGS LLC PROBUILD    4687694    17-FEB-2015    PROBUILD HOLDINGS,
LLC LOGO [g131759stp193b.jpg]    4687695    17-FEB-2015    PROBUILD HOLDINGS LLC
PROBUILD    4687696    17-FEB-2015    PROBUILD HOLDINGS LLC PRO-BUILD    3619743
   12-MAY-2009    PROBUILD HOLDINGS LLC

 

-4-



--------------------------------------------------------------------------------

TRADEMARK &

DESIGN

  

REG.

NUMBER

  

REG. DATE

  

OWNER

PRO-BUILD    3631873    02-JUN-2009    PROBUILD HOLDINGS LLC

PRO-BUILD

   3616471    05-MAY-2009    PROBUILD HOLDINGS LLC

PRODIRECT

   2186643    01-SEP-1998    PROBUILD HOLDINGS LLC

PROLOCK

   3756050    02-MAR-2010    PROBUILD HOLDINGS LLC

PROMILLWORK

   2134156    03-FEB-1998    PROBUILD HOLDINGS LLC

ROYAL PASSAGE

   4671840    13-JAN-2015    PROBUILD HOLDINGS LLC

ROYAL PASSAGE

   4671841    13-JAN-2015    PROBUILD HOLDINGS LLC

LOGO [g131759stp194.jpg]

   1915663    29-AUG-1995    PROBUILD HOLDINGS LLC

THE CONTRACTOR YARD

   1895765    23-MAY-1995    PROBUILD HOLDINGS LLC

 

-5-



--------------------------------------------------------------------------------

United States Copyrights:

 

Copyright Title

  

Registration

Number

  

Registration

Date

  

Owner

#1218-PB Austin.    VAu000994532    2009-04-14    ProBuild Holdings LLC #1224-PB
Manvel.    VAu000993029    2009-04-14    ProBuild Holdings LLC #1220-PB Bayport.
   VAu000994523    2009-04-13    ProBuild Holdings LLC #1227-PB Jackson.   
VAu000983075    2009-04-13    ProBuild Holdings LLC #1229-PB Branford.   
VAu001050032    2009-01-28    ProBuild Holdings LLC #1230-PB Roanoke.   
VAu001050027    2009-01-28    ProBuild Holdings LLC #1226-PB Charlevoix.   
VAu000994530    2009-01-28    ProBuild Holdings LLC #1222-PB Mitchell.   
VAu000992968    2009-01-28    ProBuild Holdings LLC #1231-PB Tacoma.   
VAu000980190    2009-01-28    ProBuild Holdings LLC #1228-PB Fremont.   
VAu000980189    2009-01-28    ProBuild Holdings LLC #1216-PB Garland.   
VAu000980114    2009-01-27    ProBuild Holdings LLC #1217-PB Miramar.   
VAu000980111    2009-01-27    ProBuild Holdings LLC #1201-PB Bradenton.   
VAu000980110    2009-01-27    ProBuild Holdings LLC #1205-PB Charlotte.   
VAu000980073    2009-01-27    ProBuild Holdings LLC #1213-PB Pelham.   
VAu000980068    2009-01-27    ProBuild Holdings LLC #1203-PB Greenville.   
VAu000980067    2009-01-27    ProBuild Holdings LLC #1215-PB Colorado Springs.
   VAu000980062    2009-01-27    ProBuild Holdings LLC #1211-PB Sedona.   
VAu000980056    2009-01-27    ProBuild Holdings LLC #1207-PB Cottonwood.   
VAu000980050    2009-01-27    ProBuild Holdings LLC #1209-PB Knoxville.   
VAu000980049    2009-01-27    ProBuild Holdings LLC Recreational Cabins
Step-by-Step How-To-Build Video.    PAu003674877    2013-04-30    Spenard
Builders Supply LLC1 Spenard Builders Supply Package homes.    VA0000261692   
1987-04-14    Spenard Builders Supply LLC2 Financial Forecasting models for
building material distribution    TXu001281014    2005    Probuild Company LLC3

 

1  Current United States Copyright Office records reflect Spenard Builder Supply
as owner.

2  Current United States Copyright Office records reflect Spenard Builders
Supply, Inc. as owner.

3  Current United States Copyright Office records reflect Home Lumber Company,
Inc. as owner.

 

-6-



--------------------------------------------------------------------------------

UBC Plan no. 02-501    VAu000573408    2002    Probuild Company LLC4 Supplement
to UBC plan no. 02-501    VAu000727450    2006    Probuild Company LLC5

 

4  Current United States Copyright Office records reflect United Building
Centers as owner.

5  Current United States Copyright Office records reflect United Building
Centers, LP. as owner.

 

-7-



--------------------------------------------------------------------------------

Schedule IV to the

Notes Collateral Agreement

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

Exhibit I to the

Notes Collateral Agreement

SUPPLEMENT NO. [    ] dated as of [            ], 201[    ] (this “Grantor
Supplement”) to the Notes Collateral Agreement dated as of August 22, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Notes Collateral Agreement”) among BUILDERS FIRSTSOURCE, INC., a Delaware
corporation (the “Issuer”), the other GRANTORS from time to time party hereto
and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral Agent (in such
capacity, the “Notes Collateral Agent”).

A. Reference is made to (a) the Indenture dated as of August 22, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Indenture”) among BUILDERS FIRSTSOURCE, INC., as Issuer, the other parties from
time to time party hereto and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee
and Notes Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Notes Collateral Agreement.

C. Section 5.14 of the Notes Collateral Agreement provides that additional
Persons may become Grantors under the Notes Collateral Agreement by execution
and delivery of an instrument in the form of this Grantor Supplement. The
undersigned (the “New Grantor”) is executing this Grantor Supplement in
accordance with the requirements of the Indenture and the Notes Collateral
Agreement to become a Grantor under the Notes Collateral Agreement.

Accordingly, the Notes Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 5.14 of the Notes Collateral Agreement,
the New Grantor by its signature below becomes a Grantor under the Notes
Collateral Agreement with the same force and effect as if originally named
therein as a Grantor, and the New Grantor hereby (a) agrees to all the terms and
provisions of the Notes Collateral Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct on and as of
the date hereof. In furtherance of the foregoing, the New Grantor, as security
for the payment and performance in full of the Secured Obligations, does hereby
create and grant to the Notes Collateral Agent, its successors and assigns, for
the benefit of the Noteholder Secured Parties, a security interest in and lien
on all of the New Grantor’s right, title and interest in, to and under the
Pledged Collateral and the Article 9 Collateral. Each reference to a “Grantor”
in the Notes Collateral Agreement shall be deemed to include the New Grantor.
The Notes Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Notes Collateral Agent
and the other Noteholder Secured Parties that this Grantor Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except to the extent that enforceability of such obligations may be limited by
applicable bankruptcy, insolvency and other similar laws affecting creditors’
rights generally.



--------------------------------------------------------------------------------

SECTION 3. This Grantor Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Grantor
Supplement by facsimile or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Grantor Supplement. This
Grantor Supplement shall become effective as to the New Grantor when a
counterpart hereof executed on behalf of the New Grantor shall have been
delivered to the Notes Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Notes Collateral Agent, and thereafter shall be
binding upon the New Grantor and the Notes Collateral Agent and their respective
permitted successors and assigns, and shall inure to the benefit of the New
Grantor, the Notes Collateral Agent and the other Noteholder Secured Parties and
their respective successors and assigns, except that the New Grantor shall not
have the right to assign or transfer its rights or obligations hereunder or any
interest herein (and any such assignment or transfer shall be void) except as
expressly provided in this Grantor Supplement, the Notes Collateral Agreement
and the Indenture.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a schedule with the true and correct legal name of
the New Grantor, its jurisdiction of organization and the location of its chief
executive office, (b) Schedule II sets forth a true and complete list, with
respect to the New Grantor, of (i) all the Equity Interests owned by the New
Grantor in any Subsidiary and the percentage of the issued and outstanding units
of each class of the Equity Interests of the issuer thereof represented by the
Pledged Equity Interests (other than any Excluded Asset) owned by the New
Grantor and (ii) all the Pledged Debt Securities (other than any Excluded Asset)
owned by the New Grantor and (c) Schedule III attached hereto sets forth, as of
the date hereof, (i) all of the New Grantor’s Patents, including the name of the
registered owner, type, registration or application number and the expiration
date (if already registered) of each such Patent owned by the New Grantor,
(ii) all of the New Grantor’s Trademarks, including the name of the registered
owner, the registration or application number of each such Trademark owned by
the New Grantor and (iii) all of the New Grantor’s Copyrights, including the
name of the registered owner, title and, if applicable, the registration number
of each such Copyright owned by the New Grantor, and (d) Schedule IV attached
hereto sets forth, as of the date hereof, each Commercial Tort Claim (in respect
of which a complaint or counterclaim has been filed by or on behalf of such New
Grantor) in an amount reasonably estimated to exceed $1,000,000.

SECTION 5. Except as expressly supplemented hereby, the Notes Collateral
Agreement shall remain in full force and effect.

SECTION 6. This Grantor Supplement shall be construed in accordance with and
governed by the laws of the State of New York.

SECTION 7. Any provision of this Grantor Supplement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

-2-



--------------------------------------------------------------------------------

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Notes Collateral Agreement.

SECTION 9. The New Grantor agrees to reimburse the Notes Collateral Agent for
its fees and expenses incurred hereunder and under the Notes Collateral
Agreement as provided in Section 7.7 of the Indenture; provided that each
reference therein to the “Issuer” shall be deemed to be a reference to the “New
Grantor.”

SECTION 10. Wilmington Trust, National Association is entering into this Grantor
Supplement solely in its capacity as Notes Collateral Agent under the Indenture
and shall be entitled to all of the rights, privileges and immunities of the
Notes Collateral Agent set forth in the Indenture as if such rights, privileges
and immunities were set forth herein.

[Remainder of Page Intentionally Left Blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Notes Collateral Agent have duly
executed this Supplement to the Notes Collateral Agreement as of the day and
year first above written.

 

[NAME OF NEW GRANTOR], as a Grantor By:  

 

Name:   Title:   WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral
Agent By:  

 

Name:   Title:  

[Grantor Supplement No. [●] to Notes Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I

to Grantor Supplement No.      to the

Notes Collateral Agreement

NEW GRANTOR INFORMATION

 

Legal Name

  

Jurisdiction of Organization

  

Chief Executive Office

                             



--------------------------------------------------------------------------------

Schedule II

to Grantor Supplement No.      to the

Notes Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Grantor     Issuer     Number of
Certificate     Number and
Class of
Equity Interests     Percentage
of Total Equity
Interests                                          

PLEDGED DEBT SECURITIES

 

Grantor     Issuer     Principal
Amount     Date of Issuance     Maturity Date                                  
       



--------------------------------------------------------------------------------

Schedule III

to Grantor Supplement No.      to the

Notes Collateral Agreement

INTELLECTUAL PROPERTY



--------------------------------------------------------------------------------

Schedule IV

to Grantor Supplement No.      to the

Notes Collateral Agreement

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Exhibit II to the

Notes Collateral Agreement

COPYRIGHT SECURITY AGREEMENT, dated as of [            ], 20[    ] (this
“Agreement”), among [                    ] (the “Grantor”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Notes Collateral Agent (in such capacity, the “Notes
Collateral Agent”).

Reference is made to the Notes Collateral Agreement dated of August 22, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Notes Collateral Agreement”) among the Issuer, the other Grantors from time to
time party thereto and the Notes Collateral Agent, relating to issuance by the
Issuer of $750,000,000 in aggregate principal amount of the Issuer’s 5.625%
Senior Secured Notes due 2024, to be issued pursuant to the Indenture dated as
of the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Indenture”), among the Issuer, the Guarantors party thereto from time
to time (the “Guarantors”) and Wilmington Trust, National Association, as
trustee and the Notes Collateral Agent. Accordingly, the parties hereto agree as
follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Notes Collateral Agreement.
The rules of construction specified in Section 1.01(b) of the Notes Collateral
Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Notes Collateral Agent, its successors and assigns, for the
benefit of the Noteholder Secured Parties, a security interest (the “Security
Interest”) in all of such Grantor’s right, title and interest in, to and under
the Copyrights listed on Schedule I attached hereto (collectively, the
“Copyright Collateral”). This Agreement is not to be construed as an assignment
of any copyright or copyright application.

SECTION 3. Notes Collateral Agreement. The Grantor hereby acknowledges and
affirms that the rights and remedies of the Notes Collateral Agent with respect
to the Copyright Collateral are more fully set forth in the Notes Collateral
Agreement, the terms and provisions of which are hereby incorporated herein by
reference as if fully set forth herein. In the event of any conflict between the
terms of this Agreement and the Notes Collateral Agreement, the terms of the
Notes Collateral Agreement shall govern.

SECTION 4. Termination. Subject to Section 5.13 of the Notes Collateral
Agreement, upon the Termination Date, the security interest granted herein shall
terminate and the Notes Collateral Agent shall execute, acknowledge, and deliver
to the Grantors all instruments in writing in recordable form to evidence and
release the collateral pledge, grant, assignment, lien and security interest in
the Copyright Collateral under this Agreement.

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

SECTION 7. Notes Collateral Agent. Wilmington Trust, National Association is
entering into this Agreement solely in its capacity as Notes Collateral Agent
under the Indenture and shall be entitled to all of the rights, privileges and
immunities of the Notes Collateral Agent set forth in the Indenture as if such
rights, privileges and immunities were set forth herein.

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[                    ], as Grantor By  

 

  Name:     Title:   WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral
Agent By:  

 

Name:     Title:    

[Signature Page to Copyright Security Agreement]



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

Exhibit III to the

Notes Collateral Agreement

PATENT SECURITY AGREEMENT, dated as of [            ], 20[    ] (this
“Agreement”), among [                    ] (the “Grantor”) and Wilmington Trust,
National Association, as Notes Collateral Agent (in such capacity, the “Notes
Collateral Agent”).

Reference is made to the Notes Collateral Agreement dated of August 22, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Notes Collateral Agreement”) among the Issuer, the other Grantors from time to
time party thereto and the Notes Collateral Agent, relating to issuance by the
Issuer of $750,000,000 in aggregate principal amount of the Issuer’s 5.625%
Senior Secured Notes due 2024, to be issued pursuant to the Indenture dated as
of the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Indenture”), among the Issuer, the Guarantors party thereto from time
to time (the “Guarantors”) and Wilmington Trust, National Association, as
trustee and the Notes Collateral Agent. Accordingly, the parties hereto agree as
follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Notes Collateral Agreement.
The rules of construction specified in Section 1.01(b) of the Notes Collateral
Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Notes Collateral Agent, its successors and assigns, for the
benefit of the Noteholder Secured Parties, a security interest (the “Security
Interest”) in all of such Grantor’s right, title and interest in, to the Patents
listed on Schedule I attached hereto (the “Patent Collateral”). This Agreement
is not to be construed as an assignment of any patent or patent application.

SECTION 3. Notes Collateral Agreement. The Grantor hereby acknowledges and
affirms that the rights and remedies of the Notes Collateral Agent with respect
to the Patent Collateral are more fully set forth in the Notes Collateral
Agreement, the terms and provisions of which are hereby incorporated herein by
reference as if fully set forth herein. In the event of any conflict between the
terms of this Agreement and the Notes Collateral Agreement, the terms of the
Notes Collateral Agreement shall govern.

SECTION 4. Termination. Subject to Section 5.13 of the Notes Collateral
Agreement, upon the Termination Date, the security interest granted herein shall
terminate and the Notes Collateral Agent shall execute, acknowledge, and deliver
to the Grantors all instruments in writing in recordable form to evidence and
release the collateral pledge, grant, assignment, lien and security interest in
the Patent Collateral under this Agreement.

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

SECTION 7. Notes Collateral Agent. Wilmington Trust, National Association is
entering into this Agreement solely in its capacity as Notes Collateral Agent
under the Indenture and shall be entitled to all of the rights, privileges and
immunities of the Notes Collateral Agent set forth in the Indenture as if such
rights, privileges and immunities were set forth herein

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[                    ], as Grantor By  

 

  Name:     Title:   WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral
Agent By:  

 

Name:     Title:    

[Signature Page to Patent Security Agreement]



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

Exhibit IV to the

Notes Collateral Agreement

TRADEMARK SECURITY AGREEMENT, dated as of [            ], 20[    ] (this
“Agreement”), among [                    ] (the “Grantor”) and Wilmington Trust,
National Association, as Notes Collateral Agent (in such capacity, the “Notes
Collateral Agent”).

Reference is made to the Notes Collateral Agreement dated of August 22, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Notes Collateral Agreement”) among the Issuer, the other Grantors from time to
time party thereto and the Notes Collateral Agent, relating to issuance by the
Issuer of $750,000,000 in aggregate principal amount of the Issuer’s 5.625%
Senior Secured Notes due 2024, to be issued pursuant to the Indenture dated as
of the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Indenture”), among the Issuer, the Guarantors party thereto from time
to time (the “Guarantors”) and Wilmington Trust, National Association, as
trustee and the Notes Collateral Agent. Accordingly, the parties hereto agree as
follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Notes Collateral Agreement.
The rules of construction specified in Section 1.01(b) of the Notes Collateral
Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Notes Collateral Agent, its successors and assigns, for the
benefit of the Noteholder Secured Parties, a security interest (the “Security
Interest”) in all of such Grantor’s right, title and interest in, to and under
the Trademarks listed on Schedule I attached hereto (the “Trademark
Collateral”). This Agreement is not to be construed as an assignment of any
trademark or trademark application. Notwithstanding anything herein to the
contrary, the Trademark Collateral shall not include, and in no event shall the
Security Interest attach to, any intent-to-use trademark applications filed in
the United States Patent and Trademark Office, pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. Section 1051, prior to the accepted filing of a “Statement
of Use” and issuance of a “Certificate of Registration” pursuant to Section 1(d)
of the Lanham Act or an accepted filing of an “Amendment to Allege Use” whereby
such intent-to-use trademark application is converted to a “use in commerce”
application pursuant to Section 1(c) of the Lanham Act.

SECTION 3. Termination. Subject to Section 5.13 of the Notes Collateral
Agreement, upon the Termination Date, the security interest granted herein shall
terminate and the Notes Collateral Agent shall execute, acknowledge, and deliver
to the Grantors all instruments in writing in recordable form to evidence and
release the collateral pledge, grant, assignment, lien and security interest in
the Trademark Collateral under this Agreement.

SECTION 4. Notes Collateral Agreement. The Grantor hereby acknowledges and
affirms that the rights and remedies of the Notes Collateral Agent with respect
to the Trademark Collateral are more fully set forth in the Notes Collateral
Agreement, the terms and provisions of which are hereby incorporated herein by
reference as if fully set forth herein. In the event of any conflict between the
terms of this Agreement and the Notes Collateral Agreement, the terms of the
Notes Collateral Agreement shall govern.



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 6. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

SECTION 7. Notes Collateral Agent. Wilmington Trust, National Association is
entering into this Agreement solely in its capacity as Notes Collateral Agent
under the Indenture and shall be entitled to all of the rights, privileges and
immunities of the Notes Collateral Agent set forth in the Indenture as if such
rights, privileges and immunities were set forth herein

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[                    ], as Grantor By:  

 

  Name:     Title:   WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral
Agent By:  

 

Name:     Title:    

[Signature Page to Trademark Security Agreement]



--------------------------------------------------------------------------------

Schedule I